DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger (US 2014/0276710) in view of Werneth (US 2007/0083193).
Regarding claims 1, 5-12, 16 and 17, Wittenberger discloses what can be considered a generic cryosurgical system (fig. 1) with a cryoablation balloon catheter (32 at the end of 18) and a control console (14) including a fluid supply (36), where the console has a controller that advances the system through various stages including inflation, ablation and thawing (paragraph [0015]). Wittenberger does not disclose the use of a remote control system including a transmitter remote from the controller and a receiver in communication with the controller. However, remote controls are .

Claims 2-4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger and Werneth, further in view of Sasagawa (US 2007/0167845)
Regarding claims 2-4, 13 and 18, the system of Wittenberger-Werneth does not specifically disclose that sensor information is communicated to, displayed on and stored in the transmitter. However, Werneth does suggest that the communication is two-way between the transmitter and receiver ([0068]). Further, Wittenberger teaches the use of sensors for communicating various parameters relevant to a procedure to an operator (which is “ablation procedure information”), including storing the information .

Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger, Werneth and Sasagawa, further in view of Girotto (US 2016/0317231).
Regarding claims 14, 15, 19 and 20, while the system of Wittenberger-Werneth-Sasagawa includes a graphical display (fig. 1, 60, [0027] of Wittenberger) for displaying catheter system settings ([0031]), none of the references disclose that the information displayed on the display is mirrored on the transmitter interface. Girotto discloses an ablation system which uses two displays (110 and 206, figs. 1-2) and teaches the displays can be mirrored ([0054]). Therefore, at the time the application was filed, it would be obvious to allow the transmitter of Wittenberger-Werneth-Sasagawa to show any commonly known images, including a mirror of another display as taught by Girotto, which would produce the predictable result of allowing an operator to have access to any information relevant to safe and effective treatment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding two monitors which show the same thing, see 22 and 31 in figure 1 of US 2002/0147384 to Uchikubo. Regarding a device with various types of displays, including handheld and headmounted displays, see figure 11 and paragraph [0220] to Berger (US 2004/0015079). Regarding a system that discloses a remote to advance stages of a medical procedure, see col. 14 lines 30-50 of US 5,997,528 to Bisch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794